FILED
                              NOT FOR PUBLICATION                           FEB 24 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 CAO WANG,                                       No. 07-75058

               Petitioner,                       Agency No. A078-015-220

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                                           **
                             Submitted February 16, 2010

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Cao Wang, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing her appeal from an immigration judge’s

decision denying her application for asylum and withholding of removal. We have



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KAD/Research
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Husyev v.

Mukasey, 528 F.3d 1172, 1177 (9th Cir. 2008), and we deny the petition for

review.

       Substantial evidence supports the agency’s adverse credibility determination

based on the omission from Wang’s asylum application of her interrogations and

beating by the Chinese police, see Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.

2004), and Wang’s failure to explain these omissions when given the opportunity,

see Kaur v. Gonzales, 418 F.3d 1061, 1066-67 (9th Cir. 2005). In the absence of

credible testimony, Wang’s asylum and withholding of removal claims fail. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

       PETITION FOR REVIEW DENIED.




KAD/Research                              2                                      07-75058